Citation Nr: 1621963	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated at 70 percent.

2.  Entitlement to a total rating based on individual unemployability (TDIU) for the period prior to May 1, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That rating decision granted service connection for PTSD, and assigned a 30 percent disability rating.  

A subsequent September 2008 decision review officer (DRO) decision increased the rating to 50 percent, effective March 27, 2008.  Subsequently, a temporary evaluation of 100 percent was assigned beginning March 11, 2008, and continuing through all of April; the 50 percent rating thus began on May 1, 2008.  A March 2015 decision assigned a disability rating of 70 percent, effective May 1, 2012, and awarded TDIU effective on that date as well.  That decision also granted service connection for allergic rhinitis, and that issue is thus no longer before the Board.  See April 2011 Board decision.  


FINDINGS OF FACT

1.  For the period prior to June 7, 2012, PTSD has manifested by occupational and social impairment with deficiencies in most areas.

2.  For the period beginning June 7, 2012, PTSD has manifested in total occupational and social impairment.

3.  For the period prior to May 1, 2012, the Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  For the period prior to June 7, 2012, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 100 percent for PTSD have been met for the period beginning June 7, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have been met for the period prior to May 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration (SSA) have been obtained.  The Veteran was afforded VA medical examinations in May 2007, March 2008, and March 2014 for his claim.  The examinations are adequate, in that they accurately opine on the severity of the Veteran's PTSD and consider the Veteran's symptoms and history.  For this reason, the latter opinion is also in substantial compliance with the Board's April 2011 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

Upon careful consideration, the Veteran is entitled to a 70 percent rating, but no higher, for the period prior to June 7, 2012.  At his first VA examination in May 2007, the examiner noted that the Veteran had long-term psychiatric symptoms, and that he self-medicates with alcohol.  The Veteran reported recurring sleep disturbances and flashbacks, a low level of socialization, and hypervigilance.  The examiner noted high anxiety and poor mood and affect, and a full complement of depressive symptoms.  The examiner diagnosed the Veteran with severe PTSD and moderate major depressive disorder.  A GAF score of 46 was assigned.

A report from Dr. I.M., which is part of his application for SSA benefits, concludes that the Veteran has progressive PTSD dating back to 1971, and that the Veteran was incapacitated to the point that he could not work full time.  Dr. I.M. submitted a letter to VA in February 2008 as well.  He stated that the Veteran was under his care, and that he had a poor prognosis requiring long term care for improvement.  He stated that the Veteran was unemployable.  

A March 2008 VA examination report, reflects that the Veteran stated that he was having panic attacks five to six times per week, checks windows and doors multiple times per night.  The examiner noted anxiety, low mood and flat affect, and chronic insomnia.  The examiner stated the Veteran had very intense symptoms related to re-experiencing his Vietnam service and the resulting increased arousal.  He stated the Veteran had severe PTSD, and a significant history of panic attacks.  He noted that the Veteran's clinical status had worsened since the May 2007 examination, and a GAF score of 42 was assigned.

A 100 percent rating is not warranted for the period prior to June 7, 2012, as there was no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran did not have total social impairment.  His May 2007 examination noted occasional socialization, and close contact with his family.  The examiner noted he was neatly dressed and well groomed.  There were no difficulty in carrying out activities of daily living; his memory was normal; and he denied homicidal or suicidal ideation.  Similar symptomology was discussed at his March 2008 examination.  In summary, the Board finds that the Veteran's overall disability picture most nearly approximates a 70 percent rating for PTSD for period prior to June 7, 2012.  See 38 C.F.R. § 4.7.  

However, the Board finds that the Veteran is entitled to a 100 percent rating for the period beginning June 7, 2012.  On that date, he was admitted for inpatient psychiatric treatment, episodes of which have continued since that date.  Upon admission, he reported depression and passive suicidal ideation.  He was discharged on June 14, 2012.  The Veteran was hospitalized again on August 8, 2012, after a suicide attempt.  The following day he was assigned a GAF score of 25.  He was discharged on August 22, 2012, in order to be admitted to a residential substance abuse program on August 23, 2012.  A behavioral assessment from the following day, August 24th, assigned a GAF score of 38, and diagnosed the Veteran with polysubstance abuse and PTSD.  He was discharged from the program on September 11, 2012.  He was deemed at high risk for suicide in November 2012, and attempted suicide on December 4, 2012.  The next day he was diagnosed with depression NOS, PTSD, polysubstance abuse, and given a GAF of 35.  He was discharged on December 18, 2012.  

Suicidal thoughts were reported in February 2013, October 2, 2014 (admitted that date; discharged October 7, 2014), December 8, 2014, February 17, 2015 (admitted that date; discharged February 25, 2015); March 6, 2015 (admitted that date; discharged from hospital on March 12, 2015, and from domiciliary care on March 18, 2015); March 19, 2015 (admitted that date; discharged March 26, 2015); April 8, 2015 (admitted that date; discharged to urology on April 10, 2015); and June 24, 2015 (admitted that date; discharged July 1, 2015).  Much of the Veteran's emotional impairment during this period was related to his active substance abuse, including crack cocaine, but examiners have related his substance and alcohol abuse to his service-connected PTSD.  Given the history of suicide attempts and suicidal ideation during this period, the Veteran has shown total occupational and social impairment.  He is entitled to a 100 percent rating.  

In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above.  Specifically, he has depression, sleep disturbances, panic attacks and suicidal ideation, which are contemplated by the rating criteria.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, __ Vet.App. __, __, No. 14-3390, 2016 WL 747304 at *9 (Feb. 26, 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Veteran filed VA Form 21-8940, application for increased compensation based on unemployability, in May 2014.  However, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran receives SSA disability benefits for his knees and hips.  However, the Board finds that the Veteran's PTSD also renders him unemployable, separately for the period prior to May 1, 2012.  The May 2007 examiner noted severe PTSD.  While noting the Veteran stopped working in 2002 due to other physical issues, the examiner stated that the Veteran's PTSD effects his employment functioning.  The same examiner in March 2008 stated that the Veteran's clinical status had worsened since the May 2007 examination and stated that he was unemployed due to his PTSD.  The GAF scores of 46 and 42, respectively, also indicate serious occupational problems, to include the inability to keep a job.  See DSM-IV at 47.  Moreover, Dr. I.M. stated that the Veteran was unemployable due to his PTSD in his September 2006 and February 2008 reports.  As such, when resolving all doubt in the Veteran's favor, he is entitled to a TDIU for the period prior to May 1, 2012.


ORDER

A rating of 70 percent, but no higher, for PTSD is allowed for the period prior to June 7, 2012.

A 100 percent rating for PTSD is allowed for the period beginning June 7, 2012.

The Veteran is entitled to a TDIU for the period prior to May 1, 2012.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


